Title: Martha Washington to Abigail Adams, 20 February 1797
From: Washington, Martha
To: Adams, Abigail


          
            My Dear Madam
            Philadelphia. 20th February 1797
          
          your kind and affectionate letter of the 9th instant has been duly received.— For the favourable sentiments you have been pleased to express for me, and for the testimony it contains of the aprobation of my conduct in the station I am about to retire from, I pray you to accept my grateful acknowledgments—
          It is very flattering for me, my dear Madam, to be asked for rules, by which I have acquired the good opinion, which you say is entertained of me.— With in your self, you possess a guide more certain than any I can give, to direct you:— I mean the good sence and judgment for which you are distinguished;—but more from a willingness to comply with your request, than from any conviction—of the necessity, I will concisely add—
          That the practice with me, has been always to receive the first visits, and then to return them.— These have been repeated (when received) after an absence of considerable length from the seat of the government.—
          It has been a custom for the ladies of the diplomatic corps, to be introduced in their first visits by the secretary of state;—and for strangers by those who are known to them and to me; after which the visits have been returned.— This has been the general etequette;—but familiar morning visits have been received and made without cerimoney.—
          The President having resolved to accept no invitations, it followed of course that I never dined or supped out, except once with the vice President, once with each of the Governers of the state whare we have resided—and (very rarely) at the dancing assemblies.— In a few instances only—I have drank tea with some of the public characters—and with a particular friend or acquantance.—
          with respect to the Trades people of this city, I find but little difference in them: and of domestics, we have none I would venture to recommend, except the steward; who is capable, sober, active and obliging; and for any thing I know, or believe to the contrary, is honest.—
          
          The President feels very sensibly for the politeness of your expressions as they relate to him self; and unites most cordially and sincerely with me in wishing that you, and the President elect, may enjoy every honour happiness and ease which the station you are to fill, can afford— and with compliments to Miss smith in which Nelly Custis joins us
          I am my dear Madam with great / esteem and affectionate regard your / your obediant
          
            Martha Washington
          
        